Stolz, Judge.
1. Our Supreme Court, in answering a certified question in this case, held that "the payment of the amount of the jury verdict in excess of the prior appraisal by assessors, or special master, is a condition precedent to the condemnor[’s] seeking a second de novo jury trial.” Paulk v. Ga. Power Co., 231 Ga. 721, 722. The appellant-condemnor failed to pay into the registry of the court the amount of the jury verdict in excess of the prior award of the special master before filing its motion for new trial. Therefore, the motion for new trial was void since a condition precedent to its filing had not been met. The judgment of the trial judge denying the condemnees’-cross appellants’ motion to dismiss the motion for new trial, appealed from in the cross appeal, is reversed.
2. The judgment of the trial court in denying the condemnor’s motion for a new trial is affirmed for the reasons set forth in Division 1. "Since the motion was void, there was no error in denying it.” Harrison v. Harrison, 229 Ga. 692 (2) (194 SE2d 87); Dodson v. Dodson, 231 Ga. 789 (1).

Judgment on the main appeal is affirmed. Judgment on the cross appeal is reversed.


Eberhardt, P. J., and Pannell, J., concur.